Order entered May 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01341-CV

                               DONNA PULKRABEK, Appellant

                                                 V.

   THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13476

                                             ORDER
       We GRANT appellant’s motion for extension of time to file reply brief and ORDER the

brief tendered to the Clerk of this Court May 12, 2015 filed as of the date of this order.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE